DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi (U.S PG Pub 20100192634A1) and Murashige et al (WO2017010499A1 - corresponding U.S PG Pub 20180203173A1 used for citations) and Toriyama (U.S PG Pub 20140357012A1).
Regarding claim 1, Higuchi is drawn to the art of a glass/resin composite (which can be used as a substrate for a display device [0080]) wherein a glass/resin composite is formed by laminating a resin on a glass ribbon (i.e. glass film) via a glue or adhesive layer [0042]; [0046] using a first and second roller (nip rollers 4) wherein a first roller is contacting the glass film and the second roller is contacting the resin film (figure 2; [0068]). Higuchi has not explicitly disclosed the elastic modulus relationship between the surface of the first roller and the resin film as explicitly claimed. Higuchi has not explicitly disclosed the resin film as disclosed in the instant specification either. However, it is known to have a roller with a silicone rubber surface layer and a resin film as disclosed in the instant specification, in essence it is known to have a resin film and a first roller surface layer having a relationship of the elastic modulus as instantly claimed, as disclosed by Murashige and Toriyama.
Murashige, is also drawn to the art of manufacturing an optical laminate (for use in display devices [0005]) wherein a thin glass film is laminated to a polarizing plate with an adhesion layer between the polarizing plate and glass film (Abstract). Further, the resin film as disclosed in the instant specification, includes a polarizing plate, wherein the polarizing plate includes a polarizer and a protection film (see instant specification [0021 & 0026]), thus the polarizing plate as disclosed by Murashige is interpreted as the resin film in this instance. 
Murashige further discloses the polarizing plate to include a polarizer that is an iodine based polarizer which contains a PVA film and iodine [0032-0033], which is the exactly the same material as disclosed in the instant specification (see instant specification [0040-0043]). Further, the protection film as disclosed by Murashige is a TACT, PET etc. film, which is also the same material as disclosed instantly in the instant specification (see instant specification [0046-0047]). 
Further, Murashige discloses a thickness of the adhesion layer being between 0.05 and 50 micrometers [0060], which forms an overlapping range with the instantly claimed adhesive thickness range. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05(I)). 
Further, given Murashige discloses the same material being used for the polarizing plate (i.e. polarizer and protective film), it would mean that the properties of the polarizing plate would be exactly the same as that of the polarizing plate of the instant specification, thus having an elastic modulus in the range as claimed in the instant specification (see instant specification [0036]), and further, since the resin film as claimed includes a polarizing plate i.e. the polarizing plate of Murashige is interpreted as the resin film, it would mean that Murashige discloses a resin film (polarizing plate) with the elastic modulus as required to satisfy the instantly claimed relationship between the elastic modulus of the roller surface layer and resin film. 
Further, Murashige has disclosed the resin film to include a polarizing plate disposed on an opposite side of the adhesive layer (as Murashige has disclosed the polarizing plate to be on an opposite side of the glass film with the adhesive layer in between) (Figure 1; [0014-0015]). Further, Murashige, as mentioned above, has disclosed the polarizing plate to include a polarizer and a protection film [0028]. Finally, in the event the applicant disagrees with the interpretation of the glass ribbon of Higuchi as being the glass film, it is known from Murashige to use a glass film/sheet in an optical laminate [0020-0026]. 
It would have been obvious to an ordinarily skilled artisan to have modified (i.e. substituted) the resin film of Higuchi with the polarizing plate of Murashige, to arrive at the instant invention, in order to obtain an optical laminate capable of contributing to reduction in weight and improvement in impact resistance for a display apparatus [0005] and further to obtain an optical laminate excellent in flexibility, and handleability [0011].
Further, it would have been obvious to an ordinarily skilled artisan to have modified the method of Higuchi (substitution of glass ribbon with the glass film/sheet), with the glass ribbon being a glass film/sheet, as disclosed by Murashige, in order to obtain an optical laminate capable of contributing to reduction in weight and improvement in impact resistance for a display apparatus [0005] and further to obtain an optical laminate excellent in flexibility, and handleability [0011].
Further alternatively, it would have been obvious to an ordinarily skilled artisan to have modified (i.e. added rather than substituted) the resin film of Higuchi with the polarizing plate of Murashige, to arrive at the instant invention, in order to obtain an optical laminate capable of contributing to reduction in weight and improvement in impact resistance for a display apparatus [0005] and further to obtain an optical laminate excellent in flexibility, and handleability [0011].
With regards to a roller having a surface layer that would satisfy the relationship of elastic modulus as instantly claimed, i.e. a roller with a rubber surface layer or surface layer with elastic modulus lower than iron such as silicone rubber (as disclosed in instant specification [0063-0064]), it is known from Toriyama to coat a roller with such a material in the art of forming optical substrates.
Toriyama, drawn also to the art of manufacturing an optical substrate (Abstract), discloses a pressing roll which can perform pressing while a coating film is being heated [0097], and discloses that the surface of the roll/roller be coated with substance that is heat resistant such as silicone rubber [0097].
It would have been obvious to an ordinarily skilled artisan to have modified the nip roller of Higuchi (specifically the nip roller contacting the resin film, as the resin film of Higuchi is also heated (see [0065] of Higuchi), with the nip roller having a surface layer coating of silicone rubber, as disclosed by Toriyama, to arrive at the instant invention, in order to have a roller surface with a substance that is heat resistant [0097].
Finally, with regards to the first roller surface layer and resin film having a relationship of the elastic modulus as instantly claimed, this limitation is met by the combination of Higuchi, Murashige, and Toriyama, given that Murashige has disclosed the same or similar resin film (polarizing plate) and Toriyama has disclosed the same or similar surface layer of the roller (silicone rubber). Thus, this would mean that the elastic modulus relationship between the first roller surface layer and the resin film is satisfied as the same or similar materials as instantly disclosed are also disclosed by Murashige and Toriyama. The presently claimed properties would obviously have been present once the same or similar product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Regarding claim 2, the instant limitations have been disclosed by Higuchi, Murashige and Toriyama (see claim 1 rejection above). Murashige discloses the adhesion layer thickness as claimed. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05(I)).
It would have been obvious to an ordinarily skilled artisan to have modified the thickness of the adhesive layer of Higuchi to be in the instantly claimed range, as disclosed by Murashige, in order to have an optical laminate that is less liable to be broken and which is excellent in impact resistance [0060].

Regarding claim 3, the instant limitations have been disclosed by Higuchi, Murashige and Toriyama (see claim 1 rejection above).

Regarding claim 4, the instant limitations have been disclosed by Higuchi, Murashige and Toriyama (see claim 1 rejection above).

Regarding claim 5, the instant limitations have been disclosed by Higuchi, Murashige and Toriyama (see claim 1 rejection above).

Regarding claim 6, the instant limitations have been disclosed by Higuchi, Murashige and Toriyama (see claim 1 rejection above). Murashige discloses the adhesion layer thickness as claimed. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05(I)).
It would have been obvious to an ordinarily skilled artisan to have modified the thickness of the adhesive layer of Higuchi to be in the instantly claimed range, as disclosed by Murashige, in order to have an optical laminate that is less liable to be broken and which is excellent in impact resistance [0060].

Regarding claim 7, the instant limitations have been disclosed by Higuchi, Murashige and Toriyama (see claim 1 rejection above).

Regarding claim 8, the instant limitations have been disclosed by Higuchi, Murashige and Toriyama (see claim 1 rejection above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watanabe (U.S PG Pub 20150146294 - cited in IDS, drawn also to an optical/polarizing plate), Tamagaki (U.S PG Pub 20150165749A1 - drawn also to a glass film conveying device), Motohashi (U.S PG Pub 20160342254A1 - drawn also to a touch panel/display device), Murashige (U.S PG Pub 20150072125A1 - drawn also to a glass laminate), and Mitsugi (U.S PG Pub 20130129987A1 - drawn also to a glass laminate).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712